CONSULTING AGREEMENT

between

Loral Space & Communications Inc.

and

Michael B. Targoff
Name of Consultant

This Agreement is made by and between Loral Space & Communications Inc., a
corporation organized and existing under the laws of the State of Delaware, with
offices at 600 Third Avenue, New York, New York 10016 (hereinafter “Loral” or
the “Company”), and Michael B. Targoff, with an address at 1016 Old White Plains
Road, Mamaroneck, NY 10543 (hereinafter referred to as “Consultant”). Loral and
Consultant are hereinafter referred to collectively as the “Parties” and
individually as a “Party.”

Loral makes this Agreement for the purpose of retaining the services of
Consultant. This contract is expressly made conditional on Consultant’s assent
to, and strict compliance with, all of the terms and conditions stated below.
Each of the following terms and conditions is essential to the essence of the
agreement between the Parties.

1. The term of this Agreement (the “Term”), and the period within which the
services are to be rendered under this Agreement, shall commence as of
December 15, 2012 and shall continue until either Party terminates the Agreement
by delivering written notice of termination to the other Party at least ten
(10) days prior to the termination date. Either Party may terminate the
Agreement at any time for any reason or for no reason.

During the Term, Consultant shall be available upon reasonable notice given by
the Company to consult with and advise the Company on such matters within his
expertise as the Board of Directors of Loral (the “Board”) or its designee may
request from time to time, including but not limited to:



  •   Assistance and guidance in the oversight of strategic matters relating to
Telesat;



  •   Assistance and guidance in the oversight of the ViaSat lawsuit; and



  •   Assistance and guidance in the oversight of strategic matters relating to
XTAR.

Consultant shall report directly to and take direction from the Board or its
designee. Consultant’s services hereunder shall be on an as needed basis at the
direction of the Board or its designee and Consultant shall devote such time to
performance of his duties hereunder as necessary to perform the tasks requested
by the Board. It is expected that Consultant will devote on average
approximately 20% to 40% of his working time to performance of services
hereunder; provided, however, that Consultant’s services pursuant to this
Agreement, together with his continued service as a member of the Board of
Directors and as its Vice Chairman, shall, in any event, be limited to less than
50% of the level of services provided to the Company and all affiliates in the
thirty-six (36) months immediately preceding his termination of employment with
the Company.

2. Loral will pay Consultant a monthly consulting fee of $120,000 for his
services hereunder.

Consultant may, in connection with the rendering of services hereunder, travel
to locations other than the Company’s New York office. Consultant’s travel
arrangements (e.g., air, rail, rental car or other ground transportation and
lodging) shall be made through the Loral travel office and shall be in
accordance with Loral’s travel policy in effect at the time of such travel.

Loral shall reimburse Consultant for travel expenses and other reasonable and
necessary out-of-pocket expenses incurred by Consultant directly in connection
with services rendered hereunder, upon presentation of proper receipts or other
appropriate documentation and subject to such reasonable guidelines, reporting
requirements or limitations provided by Loral from time to time.

During the Term, the Company shall keep open the “hq.loral.com” email address
formerly used by Consultant and shall allow Consultant to continue to receive
and send email messages to and from that address.

Loral shall provide Consultant with office space, office services and an
administrative assistant. Consultant shall reimburse Loral $17,000 per month for
use of the office space, office services and the administrative assistant. This
monthly reimbursement amount may be re-evaluated and adjusted from time to time
as necessary (e.g., in the event of a change in the amount of rent the Company
pays for its office space, if the amount of space used by Consultant changes,
etc.).

If Consultant requests during the Term of this Agreement or upon its
termination, the Company shall transfer to Consultant, and Consultant shall
acquire, ownership of his office furniture, cellular telephone and computer
equipment. Consultant shall be charged with additional income equal to the value
of the equipment on the date acquired.

Consultant shall bill Loral monthly for his monthly fee and any expenses
incurred during the month, as specified in paragraph 13 below or on such other
terms that are agreed to in writing between Loral and Consultant.

Loral shall bill Consultant monthly for the reimbursement for the use of office
space, office services and the administrative assistant as specified in
paragraph 13 below or on such other terms that are agreed to in writing between
Loral and Consultant.

3. In the performance of his services, Consultant’s relationship to Loral shall
be solely that of an independent contractor to provide personal services. In
this capacity, Consultant will not be an employee of Loral and will not be
entitled to workers’ compensation coverage, unemployment insurance or any other
type or form of insurance or benefit normally provided by Loral for its
employees, including (but not limited to) holiday and vacation pay; and Loral
will not be responsible for withholding federal income or social security taxes
from the fees paid. Loral shall have no liability whatsoever on account of this
Agreement except as provided in paragraph 2. Consultant shall file all tax
returns and reports required to be filed pursuant to law, including, without
limitation, reports required to be filed by former employees of the United
States Government, if applicable.

4. Consultant shall assign, convey and transfer to Loral without further
consideration, each and every work made for hire, invention, discovery,
improvement, maskwork, and patent conceived or developed by Consultant during
performance under this Agreement, and, upon request, shall execute any required
papers and furnish all reasonable assistance to Loral to vest all right, title
and interest in such inventions, discoveries, improvements and patents in Loral.
Consultant warrants and represents the originality of the deliverable items
under this Agreement and that no portion of the deliverable items, or their use
and/or distribution, shall present any infringement or other conflict of
interest. All data, copyrights, copyrightable creations and reports developed in
the performance of this Agreement shall be the sole property of Loral and shall
be used by Consultant solely in work for Loral. Upon termination or expiration
of this Agreement, Consultant shall deliver all such records, data, information,
models, tools and other documents and all copies thereof to Loral.

5. (a) Consultant shall not disclose to any person during the term of this
Agreement or thereafter, without Loral’s prior written approval, any
confidential and/or proprietary information of Loral (whether written or oral),
including specifications, know-how, strategic or technical data, marketing
research data, product research and development data, manufacturing techniques,
confidential customer lists, sources of supply and trade secrets or information
relating to the business, designs, inventions, plans, methods, processes or
affairs of Loral or its affiliates, or third party confidential information in
the possession of Loral or its affiliates, which Consultant may have acquired or
developed in connection with the performance of duties hereunder or otherwise,
unless and until that information shall have become public knowledge without
breach of this Agreement. Consultant agrees that he will use any such
information only for the purpose set forth in Paragraph 1 hereto.

(b) Consultant has carefully considered the nature, extent and duration of the
restrictions and obligations contained in this Paragraph 5 and acknowledges and
agrees that such restrictions are fair and reasonable in all respects to protect
the legitimate interests of Loral and its affiliates and that these restrictions
are designed for the reasonable protection of the business of Loral and that of
its affiliates. Consultant acknowledges that remedies at law would be inadequate
to protect Loral against any actual or threatened breach of this Paragraph 5
and, without prejudice to any other rights and remedies otherwise available to
Loral, Consultant agrees that Loral will be entitled to suitable relief,
including injunction, and further agrees to waive any requirement for security
or the posting of any bond in connection with any such remedy.

6. In performing work under this Agreement, Consultant agrees to comply with
provisions of Loral policies relating to standards of conduct and to ethical
business practices (see: Attachment 1). By execution of this Agreement,
Consultant certifies that Consultant has: (i) received a copy of Attachment 1,
(ii) been advised that compliance with Attachment 1 is required, (iii) read
Attachment 1 and (iv) agreed to comply with the policies as stated therein. Any
questions that arise concerning the propriety of any action proposed to be taken
should be directed to the Loral General Counsel (212-697-1105).

7. Concerning work under this Agreement, Consultant shall not engage in any
effort on behalf of Loral to lobby (i.e., to influence or attempt to influence)
Congress, any federal agency, any member of Congress, any federal officer, or
any federal agency employee or employee of a member of Congress, unless such
activity is expressly approved by the Loral General Counsel in writing. If such
efforts are approved in writing, Consultant shall report the details to Loral
and shall provide Loral with a copy of any declaration filed by Consultant
pursuant to 31 U.S.C. Section 1352 in connection with such efforts.

8. If any information or material acquired or developed by Consultant in
performance under this Agreement is, or becomes, classified within the meaning
of the Espionage Act (Title 18, U.S.C. §§ 792-799) and Executive Order 12356
(April 1982), Consultant agrees to preserve the security of such work in
compliance with all applicable laws and regulations of the United States. Any
data or information of any type acquired or generated by Consultant in the
performance of services under this Agreement shall be submitted to Loral for
security review before publication or dissemination. Further, Consultant agrees
to abide by Loral’s security rules and such other rules as are communicated from
time to time to Consultant by an officer of Loral.

9. In performing under this Agreement and in addition to paragraph 7, above,
Consultant agrees to comply with applicable laws and regulations, including
export control laws, and to not make or permit to be made any improper payments,
or to engage in any unlawful conduct. Consultant agrees not to assume any
obligation which would interfere or be inconsistent with performance of this
Agreement, and hereby represents and warrants to Loral that the services to be
performed under this Agreement shall not result in a conflict of interest,
including but not limited to, any conflict prohibited by the laws or regulations
of the United States or other applicable jurisdictions. This Agreement shall
terminate immediately and all payments due shall be forfeited if, in rendering
services hereunder, improper payments are made to or by Consultant, unlawful
conduct is engaged in by Consultant, or any part of the remuneration payable
under this Agreement is used for an illegal purpose. Additionally, no
remuneration shall be payable if such payment is prohibited by any law,
regulation or decision of the Government of the United States, to include any
agency thereof, or any foreign government involved with the subject hereof.

10. Consultant’s identity, the amount of the remuneration to be paid, and the
details of this Agreement may be disclosed pursuant to the securities laws of
the United States and may otherwise be disclosed to the Government of the United
States or as otherwise required by law, rule or regulation.

11. A material factor in the Loral decision to retain Consultant was the
response to the questionnaire entitled “Consultant Disclosure Statement” as
completed by Consultant and attached hereto as Attachment 2. Any change to the
information provided in the answers to the questionnaire should be reported
immediately to the Loral General Counsel. Loral reserves the right to terminate
this Agreement without further notice and obligation if the information provided
in the questionnaire was inaccurate or if there is a material change in the
information provided during the course of this Agreement.

12. Upon termination of this Agreement, (i) Consultant shall return to Loral all
documents, materials or information provided to or developed by Consultant in
connection with Consultant’s performance under this Agreement or certify in
writing as to their destruction and (ii) Loral shall promptly pay to Consultant
all consulting fees for services properly rendered by Consultant hereunder, as
reduced by any amounts Consultant owes to Loral for use of office space, office
services and an administrative assistant, and reimburse Consultant for all
expenses properly incurred by Consultant hereunder, in each case, prior to such
termination, provided Consultant properly submits and documents in one or more
invoices, as required by paragraph 13 herein, such services and expenses. After
payment for all services properly rendered hereunder and reimbursement for all
expenses properly incurred hereunder prior to such termination, Loral shall have
no further obligation hereunder and Consultant shall not be entitled to any
severance or termination pay or damages for termination of this Agreement.

13. Unless otherwise approved in writing, Consultant shall submit invoices to
Loral monthly for payment. Invoices shall be addressed to: Loral Space &
Communications Inc., 600 Third Avenue, New York, New York 10016, Attention: Vice
President and Controller. Invoices may be delivered either by mail, by fax to
212-338-5320 or by email to john.capogrossi@hq.loral.com. Invoices shall
specify: (i) the period covered in the invoice, (ii) a description of the work
performed during the period, (iii) the details of and documentation for any
expenses reimbursable under paragraph 2, above, and (iv) identification of any
activity covered by the Lobbying Disclosure Act, 31 U.S.C. Section 1352, or any
state or local lobbying law together with any filing made by Consultant pursuant
to those laws. Each invoice shall contain the following certification:
SUBMISSION OF THIS INVOICE CERTIFIES COMPLIANCE WITH THE TERMS AND CONDITIONS OF
THE CONSULTING AGREEMENT UNDER WHICH THIS INVOICE IS SUBMITTED, AND CERTIFIES
COMPLIANCE WITH ALL LAWS, REGULATIONS AND LORAL POLICIES REFERENCED THEREIN.

Unless otherwise approved in writing, Loral shall submit invoices to Consultant
monthly for payment. Invoices shall be addressed to: Michael B. Targoff, 1016
Old White Plains Road, Mamaroneck, NY 10543 or such other address as shall be
specified by Consultant. Invoices may be delivered either by mail, by fax to
212-338-5880 or by email to michael.targoff@hq.loral.com. Invoices shall specify
the period covered in the invoice.

14. This Agreement and the enforcement thereof shall be governed and controlled
in all respects by the internal laws of the State of New York, without
application of the conflict of laws provisions thereof. Any dispute or
controversy arising from or relating to this Agreement and/or Consultant’s
relationship with Loral shall be resolved by binding “baseball” type (also known
as “final offer”) arbitration (i.e. each Party will submit the amount of its
claim and the arbitrator will select one such amount), to be held in New York or
in any other location mutually agreed to by Loral and Consultant before one
arbitrator selected in accordance with the rules and procedures of the American
Arbitration Association. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof.

15. In the event that a court of competent jurisdiction shall determine that any
provision of this Agreement or the application thereof is unenforceable in whole
or in part because of the duration or scope thereof, the parties hereto agree
that said court in making such determination shall have the power to reduce the
duration and scope of such provision to the extent necessary to make it
enforceable in such jurisdiction or sever any such unenforceable provision, and
that the Agreement in its reduced and/or severed form shall be valid and
enforceable to the full extent permitted by law, provided that the invalidity of
any one or more provisions in any jurisdiction shall not affect the validity of
any other provision in such jurisdiction or the validity of such provision in
any other jurisdiction. This Agreement may not be modified or amended except by
a written document signed by an authorized person on behalf of each Party.

16. This written Agreement constitutes the entire and complete agreement between
the Parties concerning the services described herein. This Agreement supersedes
all prior and collateral communications and understandings between the Parties
with respect to the subject matter hereof. It is agreed that there are no terms,
conditions or understandings other than as set forth herein.

17. It is agreed that no failure or delay by either Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder. No Party may
assign or transfer, in whole or in part, any of its rights, obligations or
duties under this Agreement.

18. Notices under this Agreement shall be transmitted to the address for notices
specified below or such other address as a Party shall designate to the other
Party in writing. Notices shall be deemed to have been given as of the date such
notice is (a) delivered to the Party intended, (b) delivered to the then
designated address of the Party intended, (c) transmitted to the then designated
fax number of the Party intended (provided that the original of such Notice is
delivered on the same day to a nationally recognized overnight courier for
delivery to the then designated address of the Party intended on the next
business day), or (d) sent by nationally recognized overnight courier or by
United States Certified Mail, return receipt requested, postage prepaid and
addressed to the then designated address of the Party intended.

IN WITNESS WHEREOF, the Parties have hereunto caused this Agreement to be
executed by their duly authorized representatives:

      Consultant:  
Loral Space & Communications Inc.:
Michael B. Targoff
Signature: /s/ Michael B. Targoff
Date: December 14, 2012  
By: Avi Katz
Title: Senior Vice President,
General Counsel and Secretary
Signature: /s/ Avi Katz
Date: December 14, 2012

